244 F.2d 957
Leonard F. RUHL, Appellant,v.Samuel LUPER, Trustee in Bankruptcy, Appellee.
No. 12961.
United States Court of Appeals Sixth Circuit.
February 19, 1957.

Appeal from the United States District Court for the Southern District of Ohio, Cecil, Judge, Robert P. Duncan and John J. Chester, Columbus, Ohio, for appellant.
Gene A. Jones, Columbus, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal by the husband of a bankrupt from the judgment of the district court holding that a certain lot in Upper Arlington, Franklin County, Ohio, be subjected to a lien of $5,075, for the benefit of the bankrupt estate of the wife;


2
And it appearing from a consideration of the briefs and arguments of attorneys and from the record in the case that there was ample substantial evidence to support the findings of fact of District Judge Cecil (which were certainly not clearly erroneous) embraced in his opinion, D.C., 148 F. Supp. 888, and that his conclusions of law upon which his decision was based were correctly drawn;


3
The judgment of the district court is affirmed.